By the Court, Cowen, J.
The constitution, in its language concerning trial by jury, and courts proceeding according to the course of the common law, (Art. 7, § 2,) evidently has reference to cases wherein an issue is joined, which may be followed by verdict' and judgment; not to that class of cases wherein the law. has interposed means of preventive justice. The statute of 1833, (ch. 11, § 7,) merely adds one to the class of disorderly persons, and authorizes a single magistrate to deal with him in a summary way, as all others of this class have long been dealt with; not to punish him for a crime committed, but require him *356tó give security that he will not commit a crime. This and the like, are not cases in which the trial by jury has ever been used.
Judgment affirmed.(a)

 See Matter of Newell Smith, (10 Wend. 449.)